ACCEPTED
                                                                                         14-14-00799-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    3/12/2015 1:47:22 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                     IN THE COURT OF APPEALS
               FOURTEENTH SUPREME JUDICIAL DISTRICT
                         HOUSTON, TEXAS                                   FILED IN
                                                                   14th COURT OF APPEALS
                                                                      HOUSTON, TEXAS
IN THE INTEREST OF                     §                           3/12/2015 1:47:22 PM
                                                                   CHRISTOPHER A. PRINE
P.A.C. AND K.V.C.,                     §        Cause No.   14-14-00799-CV  Clerk


CHILDREN                               §

              APPELLANT’S MOTION TO ABATE APPEAL

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW MARISA LAW CASEY, Appellant in this cause, through

the undersigned attorney, and would respectfully grant this Court to abate this

appeal so that the record may be supplemented. In support of said motion,

appellant would show as follows:

                                           I.

      This appeal lies from a judgment entered against Appellant in In the Interest

of P.A.C. and K.V.C, Children, Cause No. 2013-17788, in the 309th District Court,

Harris County, Texas. Judgment was entered on July 23, 2014. A motion for new

trial was filed on August 16, 2014, and overruled by operation of law. Notice of

appeal was filed on October 5, 2014. The record was marked as completed on

January 13, 2015.




                                           1
                                          II.

      The record does not contain the reporter’s notes from the July 23, 2014

hearing, where objections were made to the trial court’s orders regarding terms and

conditions of visitation and other matters, and when final entry of judgment was

made. The undersigned has spoken to Delores Johnson, the official court reporter,

who has stated that no reporter was present for the hearing on this date. However,

counsel has spoken to Barry Hards, Appellant’s attorney at trial, who says that a

reporter was present. It will be necessary for this Court to abate this appeal,

remand to the trial court for a full and complete hearing into this matter, and for the

court reporter to either file the record from the July 23, 2014 hearing, or the trial

court make a finding on the record that a reporter was not present for this hearing.

                                         III.

      In addition, the reporter’s record from June 4, 2015, the date the jury verdict

was received, does not appear to be complete. Counsel was told that objections and

proposed judgments were discussed after the jury’s verdict, and that a reporter was

present. However, no such transcription appears in the record. It will be necessary

for this Court to abate this appeal, remand to the trial court for a full and complete

hearing into this matter, and for the court reporter to either file the record from the

June 4, 2015 hearing conducted after the jury verdict was returned, or the trial

court make a finding on the record that a reporter was not present for this hearing.



                                          2
                                          IV.

      The missing portions of the reporter’s record contain extensive and detailed

enough objections and rulings that the parties cannot reasonable agree on a

statement of facts in substitution for a transcription of the reporter’s notes.

                                           V.

      In addition, the following documents have been excluded from the appellate

record:

   (1) Charge signed by the trial judge and delivered to the jury;

   (2) Jury’s signed verdict;

   (3) Petitioner’s suggested findings of fact, filed on June 6, 2014;

   (4) Petitioner’s motion in limine, filed on May 12, 2014;

   (5) Judge’s report, filed on July 7, 2014; and

   (6) Petitioner’s proposed final orders, filed June 10, 2014.

Appellant has filed a supplemental designation of matters to the clerk requesting

that these documents be include in the appellate record.

                                          VI.

      An appropriate motion for extension of time to file Appellant’s brief has

been filed along with this motion.




                                           3
      WHEREFORE,         PREMISES       CONSIDERED,        Appellant    prays   this

Honorable Court to grant this motion to abate the appeal, remand this case to the

trial court for a hearing regarding whether a court reporter was present at the July

23, 2014 hearing, and for this appeal to remain abated until such time as the

reporter’s and clerk’s records have been properly supplemented and forwarded to

this Court.



                                             Respectfully submitted,



                                             Penny Wymyczak-White
                                             PENNY WYMYCZAK-WHITE
                                             TBN 22100350
                                             723 Main St. Ste. 808
                                             Houston, Texas 77002
                                             713/225-5296 (direct)
                                             713/227-5290 (fax)
                                             pennywhitetx@aol.com

                                             ATTORNEY FOR APPELLANT

                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Mr. John Cossum regarding this

requested abatement, and was told that he would not oppose this request.



                                      Penny Wymyczak-White
                                      PENNY WYMYCZAK-WHITE



                                         4
                       CERTIFICATE OF SERVICE
     I hereby certify that on this 12th day of March, 2015, a true and correct copy

of the forgoing motion abate the appeal was emailed to Mr. John Cossum, at

jcossum@cossumlaw.com.




                                            Penny Wymyczak-White
                                            PENNY WYMYCZAK-WHITE




                                        5